




Amended and Restated 2006 Stock Incentive Plan
Restricted Stock Unit Award Agreement
Effective May 20, 2014
THIS AGREEMENT, effective as of the Date of Grant set forth below (the “Date of
Grant”), represents a grant of restricted stock units (“RSUs”) by Mueller Water
Products, Inc., a Delaware corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the Mueller Water Products, Inc. Amended
and Restated 2006 Stock Incentive Plan (the “Plan”). The Participant has been
selected to receive a grant of RSUs pursuant to the Plan, as specified below.
The Plan provides a description of terms and conditions governing the grant of
RSUs. If there is any inconsistency between the terms of this Restricted Stock
Unit Award Agreement (this “Agreement”) and the terms of the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein.
Participant:
Date of Grant:
Number of RSUs Granted:
Purchase Price: None
The parties hereto agree as follows:
1.
Employment with the Company. Except as may otherwise be provided in Section 2,
the RSUs granted hereunder are granted on the condition that (1) the Participant
(other than a Participant who is a non-employee director) accept this equity
award no later than ninety (90) days following the Date of Grant, after which
time this Agreement shall be void and of no further effect, and (2) the
Participant remains in Continuous Service from the Date of Grant by the Company
through (and including) the vesting date, as set forth in Section 2 (referred to
herein as the “Period of Restriction”).

This grant of RSUs shall not confer any right to the Participant (or any other
participant) to be granted RSUs or other Awards in the future under the Plan.
2.
Vesting.

(a)
Vesting Without Termination Of Continuous Service. One-third of the RSUs shall
vest on each of the first three anniversaries of the Date of Grant (each a
“vesting date”), subject to the Participant’s Continuous Service on each such
date.

(b)
No Fractional RSUs. If, on any vesting date, the vesting schedule would result
in the vesting of a fraction of an RSU, such fraction shall be rounded to the
nearest whole RSU in a manner acceptable to management or any independent third
party administering any terms of the Plan for the Company.

(c)
Termination of Continuous Service. In the event of the Participant’s termination
of Continuous Service for any reason during the Period of Restriction (other
than by reason of the Participant’s death, Disability or Retirement, or after a
Change of Control), all RSUs held by the Participant at the time of his or her
termination of Continuous Service and still subject to the Period of Restriction
shall be forfeited to the Company.

(d)
Death or Disability. All RSUs that have not previously vested shall vest upon
the Participant’s termination of Continuous Service as a result of death or
Disability.

(e)
Retirement. In the event that a Participant is Retirement eligible on the Date
of Grant or becomes Retirement eligible during the Period of Restriction, the
Participant will vest in RSUs that have not previously vested upon his
Retirement provided that the Participant has remained in Continuous Service from
the Grant Date through at least the one year anniversary of the Grant Date (for
Participants who are not non-employee directors) or at least





--------------------------------------------------------------------------------




to the date of the next regularly scheduled annual stockholders meeting (for
Participants who are non-employee directors). If the Participant terminates
Continuous Service before the first anniversary of the Grant Date or the next
regularly scheduled annual stockholders meeting, as applicable, all unvested
RSUs subject to the grant will be forfeited to the Company.
(f)
Change of Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change of Control of the Company during the Period of
Restriction and prior to the Participant’s termination of Continuous Service,
the Period of Restriction imposed on the RSUs shall immediately lapse, with all
such RSUs becoming vested, subject to applicable federal and state securities
laws. Notwithstanding the foregoing, a transaction or series of transactions in
which the Company separates one or more of its existing businesses, whether by
sale, spin-off or otherwise, and whether or not any such transaction or series
of transactions requires a vote of the stockholders, shall not be considered a
“Change of Control.”

3.
Timing of Payout.

(a)
No Termination of Continuous Service. The number of RSUs vesting on each vesting
date shall be paid out on the thirtieth (30th) day following such vesting date.

(b)
Death, Disability or Change of Control. In the event the Participant terminates
Continuous Service by reason of death or Disability, or after a Change of
Control, prior to any vesting date, payout of all RSUs shall be made on the
thirtieth (30th) day following the date of such termination of Continuous
Service; provided, however, that such termination of Continuous Service also
constitutes a "separation from service" within the meaning of Section 409A of
the Code.

(c)
Retirement. In the event the Participant terminates Continuous Service by reason
of Retirement and the Participant was in Continuous Service from the Grant Date
through at least the first anniversary of the Grant Date, the number of RSUs
that would otherwise vest on each vesting date shall be paid out to the
Participant on the thirtieth (30th) day following each such vesting date as if
the Participant had remained in Continuous Service. By way of example, (i) if a
Participant who received a grant of RSUs (scheduled to vest one-third on each of
the first three anniversaries of the grant date) on December 3, 2013 terminates
Continuous Service by reason of Retirement on December 4, 2014, then the
remaining outstanding RSUs will vest and be paid according to the original
vesting schedule on December 3, 2015 and December 3, 2016 and (ii) if this same
Participant terminates Continuous Service on December 2, 2014, then none of the
RSUs subject to the grant will vest and all will be forfeited to the Company.

4.
Form of Payout. Vested RSUs will be paid out solely in the form of shares of
Common Stock of the Company or such other security as Common Stock shall be
converted into in the future.

5.
Voting Rights and Dividends. Until such time as the RSUs are paid out in shares
of Company Stock, the Participant shall not have voting rights. Further, no
dividends shall be paid on any RSUs.

6.
Restrictions on Transfer. Unless and until actual shares of stock of the Company
are received upon payout, RSUs granted pursuant to this Agreement may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien shall be issued against or placed upon the RSUs, the Participant’s right to
such RSUs shall be immediately forfeited by the Participant to the Company, and
this Agreement shall lapse.

7.
Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Committee, as set forth in the
Plan, to prevent dilution or enlargement of rights.

8.
Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the Participant, shall be in a form prescribed
by the Company, and shall be effective only when filed by the Participant in
writing with the Secretary of the Company during his or her lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to his or her estate.





--------------------------------------------------------------------------------




9.
Continuation of Employment. This Agreement shall not confer upon the Participant
any right to continue employment with the Company or its Subsidiaries, nor shall
this Agreement interfere in any way with the Company’s or its Subsidiaries’
right to terminate the Participant’s employment at any time. For purposes of
this Agreement, “Termination of Employment” shall mean termination or cessation
of the Participant’s employment with the Company and its Subsidiaries for any
reason (or no reason), whether the termination of employment is instituted by
the Participant or the Company or a Subsidiary, and whether the termination of
employment is with or without cause.

10.
Noncompetition. Upon termination other than involuntary termination not for
cause, the Participant agrees that, for one year following such termination, he
or she will not engage in executive or management services for a company that,
within the 12 months prior to the termination, sold products that compete with
the products of the Company or its subsidiaries (a “Competitor,” and such
products being a “Competitor’s Products”) within 25 miles of any location in the
United States where the Company or its subsidiaries had sales of products (the
“Restricted Area”) at the time of such termination.

The Participant acknowledges and agrees that:
(a)
The Participant is familiar with the businesses of the Company and its
Subsidiaries and the commercial and competitive nature of the industry and
recognizes that the value of the Company’s business would be injured if the
Participant performed Competitive Services for a Competing Business;

(b)
This covenant not to compete is essential to the continued good will and
profitability of the Company;

(c)
In the course of employment with the Company or its Subsidiaries, the
Participant will become familiar with the trade secrets and other Confidential
Information (as defined below) of the Company and its Subsidiaries, affiliates,
and other related entities, and that the Participant’s services will be of
special, unique, and extraordinary value to the Company; and

(d)
The Participant’s skills and abilities should enable him or her to seek and
obtain similar employment in a business other than a Competing Business, and the
Participant possesses other skills that will serve as the basis for employment
opportunities that are not prohibited by this covenant not to compete. Following
the Participant’s Termination of Employment with the Company, he or she expects
to be able to earn a livelihood without violating the terms of this Agreement.

11.
Nonsolicitation of Employees. During the term of the Participant’s employment
with the Company or its Subsidiaries and for a period of twelve (12) months
following the Participant’s Termination of Employment, the Participant shall
not, either on his or her own account or for any person, entity, business or
enterprise within the Restricted Area: (a) solicit any employee of the Company
or its Subsidiaries with whom the Participant had contact during the two (2)
years prior to his or her Termination of Employment to leave his or her
employment with the Company or its Subsidiaries; or (b) induce or attempt to
induce any such employee to breach any employment agreement with the Company.

12.
Nonsolicitation of Customers. During the term of the Participant’s employment
with the Company or its Subsidiaries and for a period of one year following the
Participant’s Termination of Employment, the Participant shall not directly or
indirectly solicit or attempt to solicit any current customer of the Company or
any of its Subsidiaries with which the Participant had Material Contact (as
defined below) during the two (2) years prior to his or her Termination of
Employment: (a) to cease doing business in whole or in part with or through the
Company or any of its Subsidiaries; or (b) to do business with any other person,
entity, business or enterprise which performs services competitive to those
provided by the Company or any of its Subsidiaries. This restriction on
post-employment conduct shall apply only to solicitation for the purpose of
selling or offering products or services that are similar to or which compete
with those products or services offered by the Company or its Subsidiaries
during the period of the Participant’s employment. For purposes of this Section,
“Material Contact” shall be defined as any communication intended or expected to
develop or further a business relationship and customers about which the
employee learned confidential information as a result of his or her employment.

13.
Developments. The Participant agrees that all inventions, improvements, trade
secrets, reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by him or her during the period of his or her
employment with the Company or its Subsidiaries, either solely or in
collaboration with others, which relate to the actual or anticipated business or
research of the Company or its Subsidiaries, which result from or are suggested
by any work the Participant may do for the Company or its Subsidiaries, or which
result from use of the Company’s or its





--------------------------------------------------------------------------------




Subsidiaries’ premises or the Company’s or its Subsidiaries’ or their customers’
property (collectively, the “Developments”) shall be the sole and exclusive
property of the Company and its Subsidiaries. The Participant hereby assigns to
the Company his or her entire right and interest in any Developments and will
hereafter execute any documents in connection therewith that the Company may
reasonably request. This Section does not apply to any inventions that the
Participant made prior to his or her employment by the Company or its
Subsidiaries, or to any inventions that he or she develops entirely on his or
her own time without using any of the Company’s equipment, supplies, facilities
or the Company’s or its Subsidiaries’ or their customers’ confidential
information and which do not relate to the Company’s or its Subsidiaries’
businesses, anticipated research and Developments or the work he or she has
performed for the Company or its Subsidiaries.
14.
Non-Disparagement. The Participant agrees that neither during his or her
employment nor following his or her Termination of Employment and continuing for
so long as the Company or any affiliate, successor or assigns thereof carries on
the name or like business within the Restricted Area, the Participant shall not,
directly or indirectly, for himself or herself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity or otherwise make any statements that are inflammatory,
detrimental, slanderous, or materially negative in any way to the interests of
the Company or its Subsidiaries or other affiliated entities.

15.
Confidentiality and Nondisclosure.

(a)
The Participant agrees that he or she will not, other than in performance of his
or her duties for the Company or its Subsidiaries, disclose or divulge to Third
Parties (as defined below) or use or exploit for his or her own benefit or for
the benefit of Third Parties any Confidential Information, including trade
secrets. For the purposes of this Agreement, “Confidential Information” shall
mean confidential and proprietary information, trade secrets, knowledge or data
relating to the Company and its Subsidiaries and their businesses, including but
not limited to information disclosed to the Participant, or known by the
Participant as a consequence of or through employment with the Company or its
Subsidiaries, where such information is not generally known in the trade or
industry, and where such information refers or relates in any manner whatsoever
to the business activities, processes, services, or products of the Company or
its Subsidiaries; business and development plans (whether contemplated,
initiated, or completed); mergers and acquisitions; pricing information;
business contacts; sources of supply; customer information (including customer
lists, customer preferences, and sales history); methods of operation; results
of analysis; customer lists (including advertising contacts); business
forecasts; financial data; costs; revenues; information maintained in electronic
form (such as e-mails, computer files, or information on a cell phone,
Blackberry, or other personal data device); and similar information.
Confidential Information shall not include any data or information in the public
domain, other than as a result of a breach of this Agreement. The provisions of
this paragraph shall apply to the Participant at any time during his or her
employment with the Company or its Subsidiaries and for a period of two (2)
years following his or her Termination of Employment or, if the Confidential
Information is a trade secret, such longer period of time as may be permitted by
controlling trade secret laws.

(b)
The Participant acknowledges and agrees that the Confidential Information is
necessary for the Company’s ability to compete with its competitors. The
Participant further acknowledges and agrees that the prohibitions against
disclosure and use of Confidential Information recited herein are in addition
to, and not in lieu of, any rights or remedies that the Company or a Subsidiary
may have available pursuant to the laws of the State of Delaware to prevent the
disclosure of trade secrets or proprietary information, including but not
limited to the Delaware Uniform Trade Secrets Act, 6 Del. Code Ann. §2001, et
seq. The Participant agrees that this non-disclosure obligation may extend
longer than two (2) years following his or her Termination of Employment as to
any materials or information that constitutes a trade secret under the Delaware
Uniform Trade Secrets Act.

(c)
For purposes of this Agreement, “Third Party” or “Third Parties” shall mean
persons, sole proprietorships, firms, partnerships, limited liability
partnerships, associations, corporations, limited liability companies, and all
other business organizations and entities, excluding the Participant and the
Company.

(d)
The Participant agrees to take all reasonable precautions to safeguard and
prevent disclosure of Confidential Information to unauthorized persons or
entities.

16.
Intellectual Property. The Participant agrees that he or she has no right to use
for the benefit of the Participant or anyone other than the Company or its
Subsidiaries, any of the copyrights, trademarks, service marks, patents, and
inventions of the Company or its Subsidiaries.





--------------------------------------------------------------------------------




17.
Injunctive Relief. The Participant and the Company recognize that breach of the
provisions of this Agreement restricting the Participant’s activities would give
rise to immediate and irreparable injury to the Company that is inadequately
compensable in damages. In the event of a breach or threatened breach of the
restrictions contained in this Agreement regarding noncompetition,
nonsolicitation of employees, nonsolicitation of customers, Developments,
non-disparagement, confidentiality and nondisclosure of Confidential
Information, and intellectual property (collectively, the “Covenants”), the
Participant agrees and consents that the Company shall be entitled to injunctive
relief, both preliminary and permanent, without bond, in addition to
reimbursement from the Participant for all reasonable attorneys’ fees and
expenses incurred by the Company in enforcing these provisions, should the
Company prevail. The Participant also agrees not raise the defense that the
Company has an adequate remedy at law. In addition, the Company shall be
entitled to any other legal or equitable remedies as may be available under law.
The remedies provided in this Agreement shall be deemed cumulative and the
exercise of one shall not preclude the exercise of any other remedy at law or in
equity for the same event or any other event.

18.
Dispute Resolution; Agreement to Arbitrate.

(a)
The Participant and the Company agree that final and binding arbitration shall
be the exclusive remedy for any controversy, dispute, or claim arising out of or
relating to this Agreement.

(b)
This Section covers all claims and actions of whatever nature, both at law and
in equity, including, but not limited to, any claim for breach of contract
(including this Agreement), and includes claims against the Participant and
claims against the Company and its Subsidiaries and/or any parents, affiliates,
owners, officers, directors, employees, agents, general partners or limited
partners of the Company, to the extent such claims involve, in any way, this
Agreement. This Section covers all judicial claims that could be brought by
either party to this Agreement, but does not cover the filing of charges with
government agencies that prohibit waiver of the right to file a charge.

(c)
The arbitration proceeding will be administered by a single arbitrator (the
“Arbitrator”) in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, taking into account the need for speed and
confidentiality. The Arbitrator shall be an attorney or judge with experience in
contract litigation and selected pursuant to the applicable rules of the
American Arbitration Association.

(d)
The place and situs of arbitration shall be Wilmington, Delaware (or such other
location as may be mutually agreed to by the parties). The Arbitrator may adopt
the Commercial Arbitration Rules of the American Arbitration Association, but
shall be entitled to deviate from such rules in the Arbitrator’s sole discretion
in the interest of a speedy resolution of any dispute or as the Arbitrator shall
deem just. The parties agree to facilitate the arbitration by (a) making
available to each other and to the Arbitrator for inspection and review all
documents, books and records as the Arbitrator shall determine to be relevant to
the dispute, (b) making individuals under their control available to other
parties and the Arbitrator and (c) observing strictly the time periods
established by the Arbitrator for the submission of evidence and pleadings. The
Arbitrator shall have the power to render declaratory judgments, as well as to
award monetary claims, provided that the Arbitrator shall not have the power to
act (i) outside the prescribed scope of this Agreement, or (ii) without
providing an opportunity to each party to be represented before the Arbitrator.

(e)
The Arbitrator’s award shall be in writing. The arbitrator shall allocate the
costs and expenses of the proceedings between the parties and shall award
interest as the Arbitrator deems appropriate. The arbitration judgment shall be
final and binding on the parties. Judgment on the Arbitrator’s award may be
entered in any court having jurisdiction.

(f)
The Participant and the Company agree and understand that by executing this
Agreement and agreeing to this Arbitration provision, they are giving up their
rights to trial by jury for any dispute related to this Agreement.

______ (the Participant’s initials)
______ (the Company Representative’s initials)




--------------------------------------------------------------------------------




19.
Clawback.

(a)
In the event of a breach of this Agreement by the Participant or a material
breach of Company policy or laws or regulations that could result in a
termination for cause (whether or not the Participant is terminated), then the
RSUs granted hereby shall be void and of no effect, unless the Committee
determines otherwise.

(b)
In the event of financial impropriety by the Participant that results in a
restatement of the financial statements of the Company for any applicable period
(the “Applicable Period”), as determined by the Audit Committee or the Company’s
independent registered public accounting firm; then, if the award granted hereby
is made during the Applicable Period or within 90 days after the end of such
Applicable Period, the number of RSUs granted hereunder shall be reduced by a
fraction:

(i)
The numerator of which is the amount of operating income decline for the
Applicable Period caused by such restatement or breach, and

(ii)
The denominator of which is the amount of operating income previously determined
for the Applicable Period, or if the breach does not result in a decrease in the
amount of operating income, the fraction shall be 50%.

If RSUs have already vested under this Agreement, then the reduction
contemplated by this Section 19(b) shall be applied first to the remaining RSUs
that have not vested, pro rata, and second to the vested shares and the
Participant shall repay the Company by forfeiting to the Company a number of
excess shares received that would have exceeded the amount granted hereby, to be
taken from the most recent vesting of RSUs or, if such shares have been sold,
the proceeds received from the sale of such shares that would otherwise have
been forfeited.
As an example of the foregoing, assume the Participant is granted an award of
300 RSUs on December 3, 2013, which vest equally on December 3, 2014, December
3, 2015 and December 3, 2016.
If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2015, which leads to a 50% decrease in operating income for the 2013
fiscal year and which could not result in termination for Cause, then the award
granted would be reduced to 150 RSUs, and the reduction would be applied equally
to the remaining RSUs, which would mean that the 100 RSUs vesting on December 3,
2015 would be reduced by 75 to 25 RSUs and the 100 remaining RSUs vesting on
December 3, 2016 would be reduced by 75 to 25 RSUs.
If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2016, which leads to a 50% decrease in operating income for the 2013
fiscal year and which could not result in termination for Cause, then the award
granted would be reduced to 150 RSUs, which would be applied to the remaining
RSUs, which would mean that the 100 RSUs vesting on December 3, 2016 would be
reduced by 100 RSUs to 0 RSUs and the Participant would forfeit 50 shares to the
Company, taken from the most recent vesting on December 3, 2015, or if such
shares had been sold, the Participant would pay to the Company the proceeds
received from the sale of those 50 shares.
(c)
In addition to the foregoing, if the Participant has realized any profits from
the sale of other Company’s securities during the 12-month period prior to the
discovery of breach or financial impropriety referred to above, the Participant
shall reimburse the Company for those profits to the extent required by the
Company’s Clawback Policy.

(d)
The Company shall have the right to offset future compensation, including, at
its sole discretion, stock compensation, to recover any amounts that may be
recovered by the Company hereunder.

20.
Miscellaneous.

(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.





--------------------------------------------------------------------------------




(b)
The Committee may terminate, amend, or modify the Plan and this Agreement under
the terms of and as set forth in the Plan.

(c)
The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold and sell shares having an aggregate Fair Market
Value on the date the tax is to be determined, equal to the amount required to
be withheld, subject to the restrictions imposed by applicable securities laws
and Company policies regarding trading in its shares.

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require him or her to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to him or her under this Agreement.
(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(e)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(f)
This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the RSUs granted hereunder. This Agreement
and the Plan supersede any prior agreements, commitments or negotiations
concerning the RSUs granted hereunder.

(g)
All rights and obligations of the Company under the Plan and this Agreement,
shall inure to the benefit of and be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(h)
To the extent not preempted by the laws of the United States, the laws of the
State of Delaware shall be the controlling law in all matters relating to this
Agreement without giving effect to principles of conflicts of laws.

(i)
The Participant acknowledges and agrees that the Covenants and other provisions
contained herein are reasonable and valid and do not impose limitations greater
than those that are necessary to protect the business interests and Confidential
Information of the Company. The Company and the Participant agree that the
invalidity or unenforceability of any one or more of the Covenants, other
provisions, or parts thereof of this Agreement shall not affect the validity or
enforceability of the other Covenants, provisions, or parts thereof, all of
which are inserted conditionally on their being valid in law, and in the event
one or more Covenants, provisions, or parts thereof contained herein shall be
invalid, this Agreement shall be construed as if such invalid Covenants,
provisions, or parts thereof had not been inserted. The Participant and the
Company agree that the Covenants and other provisions contained in this
Agreement are severable and divisible, that none of such Covenants or provisions
depend on any other Covenant or provision for their enforceability, that each
such Covenant and provision constitutes an enforceable obligation between the
Company and the Participant, that each such Covenant and provision shall be
construed as an agreement independent of any other Covenant or provision of this
Agreement, and that the existence of any claim or cause of action by one party
to this Agreement against another party to this Agreement, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by any party to this Agreement of any such Covenant or provision.

(j)
If any of the provisions contained in this Agreement relating to the Covenants
or other provisions contained herein, or any part thereof, are determined to be
unenforceable because of the length of any period of time, the size of any area,
the scope of activities or similar term contained therein, then such period of
time, area, scope of activities or similar term shall be considered to be
adjusted to a period of time, area, scope of activities or similar term which
would cure such invalidity, and such Covenant or provision in its reduced form
shall then be enforced to the maximum extent permitted by applicable law.

(k)
This Agreement is intended to satisfy the requirements of Section 409A of the
Code and shall be construed accordingly. To the extent that any amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
of the Code, and that is not exempt under Section 409A, is otherwise payable or
distributable to him or her on account of separation from service (within the
meaning of Section 409A of the Code) while he or she is a specified employee
(within the meaning of Section 409A of the Code), such amount or benefit shall
be paid or distributed on the later





--------------------------------------------------------------------------------




of time for payment described in Section 3 of this Agreement and that date which
is six (6) months after such separation from service.
(l)
The parties agree that the mutual promises and covenants contained in this
Agreement constitute good and valuable consideration.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.
Mueller Water Products, Inc.
By: _______________________________
Gregory E. Hyland
Chairman, President, and
Chief Executive Officer
ATTEST:
                                                    
Participant










